Upon reading and filing the stipulation of the parties dated January 21,1936, the order of this court entered herein on June 11,1935, is amended by vacating so much of said order as annulled the orders of the Public Service Commission dated May 22, 1934, and July 10, 1934, and said order of June 11, 1935, is confirmed in all other respects and this proceeding is remitted to the Public Service Commission to proceed in accordance with the opinion of the Court of Appeals in Bronx Gas & Electric Co. v. Maltbie (268 N. Y. 278), decided July 11, 1935. Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.; concur. (See 244 App. Div. 475.)